DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,439,159 B1 to Borla (Borla).
In reference to claim 1, Borla discloses a vehicle exhaust system comprising: a tubular component (24”; Fig. 8) having an inner surface (interior of tubes) and an outer surface (exterior or tubes) such that the inner surface defines a primary exhaust gas flow path, wherein the tubular component extends along a central axis from an inlet end to an outlet end, the tubular component including a plurality of ridges (42, 43, 44) spaced apart from each other relative to the central axis of the tubular component, each ridge extending at least partly along a circumference of the tubular component (see Figs. 8, 9), each ridge including: a first portion angularly extending inwardly from the tubular component; and a second portion disposed downstream of the first portion, the second portion angularly extending inwardly from the tubular component, wherein the second portion defines a plurality of openings (28) extending therethrough and spaced apart from each other (see portion 44 in Fig. 8).
In reference to claim 2, Borla discloses the vehicle exhaust system of claim 1, wherein each of the first portion and the second portion is curved along the central axis (see Fig. 8; in the circumferential direction).
In reference to claim 3, Borla discloses the vehicle exhaust system of claim 1, wherein each of the first portion and the second position is straight along the central axis (see Figs. 8, 9).
In reference to claim 4, Borla discloses the vehicle exhaust system of claim 1, wherein the second portion is adjacent to the first portion (see Fig. 9).
In reference to claims 6-8, 10 and 11, Borla further discloses a vehicle (col. 7, lines 31-32) and one or more exhaust components (implicit, such as the exhaust pipe and tail pipe necessarily coupled to the inlet 16 and outlet 18 depicted in Fig. 3) fluidly coupled to an engine (col. 7, line 26) and an apparatus that is substantively identical to what is recited in claims 1-4 (see rejections above; the same rationale applies).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borla.
In reference to claims 5, 9 and 12, Borla discloses the exhaust system and vehicle of claims 1, 6 and 10, but fails to explicitly disclose the particular area of each opening. However, Borla teaches the open area of the perforations can be adjusted to tune the apparatus to the particular application (col. 4, lines 42-60). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular area for the perforations of Borla in the process of optimizing the apparatus for the particular application. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be cited in a subsequent office action: 
US 2004/0104071 A1, 6,385,967 B1, US 4,371,053 A and 2,943,695 A each appear to anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746 

19 May 2021